Title: To Thomas Jefferson from Wilson Cary Nicholas, 20 August 1799
From: Nicholas, Wilson Cary
To: Jefferson, Thomas



Dear Sir
Warren Augt. 20th. 1799

A most unfortunate and Melancholy event, makes it necessary that I shou’d go in a few days to Kentucky. I believe you think it proper that the legislature of these two States, shou’d defend the ground that they have taken. if that is still your opinion, and you will put upon paper what you think the Kentucky assembly ought to say, I will place it in safe hands. They now require aid more than ever. I flatter myself that assurances of proper caution, in the use of any paper that I may receive from you, are not necessary. I shall probably leave this place the last of the succeeding week.
I am Dear Sir, with the greatest respect your humble Servant

Wilson C Nicholas

